DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a disclosure of the structure of “a first release element” and “a second release element”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Both the specification and drawings fail to describe what a “release element” is.  It is unclear what corresponds to the “release element” in the specification and drawings, is it the disclosed magnetic shield 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first magnet release element" in line 6 thereof.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second magnet release element" in line 11 thereof.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 16.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a first magnetic release element disposed inside the first portion;” (Claim1) ;
“ a second magnetic release element disposed inside the second portion” (Claim 1);
“second end of the first magnet and the fourth end of the second magnet magnetically engage each other”  (Claim 1);
“a first magnetic release element disposed inside the first portion;” (Claim 6);
“a second magnetic release element disposed inside the second portion” (Claim 6);
“the locking position when a distance between the first end of the first magnet and the fourth end of the second magnet is equal to or smaller than a threshold distance” (Claim 6);
“the release position when the distance between the first end of the first magnet and the fourth end of the second magnet is greater than the first distance” (Claim 6);
"the first magnet release element" (Claim 16);
"the second magnet release element" (Claim 16); and
“the first end of the first magnet and the fourth end of the second magnet being magnetically engaged to each other in the closed position” (Claim 16)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-20 of U.S. Patent No. 10,257,950. Although the claims at issue are not identical, they are not patentably distinct from each other all of the limitations of claims 1-3 and 5-20 on the instant application are found in claims 1, 3 and 5-20 of U.S. Patent No. 10,257,950 as shown below.
Instant Application
US 10,257,950
1. An electronic device or electronic device assembly, comprising: 
a first portion and a second portion; 
a first magnetic release element disposed inside the first portion; 
a second magnetic release element disposed inside the second portion; 
a first magnet disposed inside the first portion and rotatable about a first pivot axis that is parallel to a first magnetic axis of the first magnet, the first magnet having a first end and a second end opposite the first end, the second end being coupled to the first magnet release element; 

a second magnet disposed inside the second portion and rotatable about a second pivot axis that is parallel to a second magnetic axis of the second the second magnet release element; 

wherein when the first magnet is within a threshold distance of the second magnet: the second end of the first magnet is released from the first magnetic release element and the fourth end of the second magnet is released from the second magnetic release element; and the first magnet and the second magnet rotate so that the second end of the first magnet and the fourth end of the second magnet magnetically engage each other.
2. An electronic device or electronic device assembly as defined in claim 1, wherein the first release element restricts a magnetic field of the first magnet and the second release element 

a first portion and a second portion; 




a first magnet disposed inside the first portion and rotatable about a first pivot axis that is parallel to a first magnetic axis of the first magnet, the first magnet having a first end and a second end opposite the first end, the second end being coupled to a first shield that restricts a magnetic field of the first magnet; 
a second magnet disposed inside the second portion and rotatable about a second pivot axis that is parallel to a second magnetic axis of the second a second shield that restricts a magnetic field of the second magnet; 
wherein the first and second magnet are configured to rotate so that the first end of the first magnet and the fourth end of the second magnet magnetically engage each other when the distance between the first and second magnet is equal to or smaller than a first distance.


	
  3. An electronic device or electronic device assembly as defined in claim 1, wherein the polarities of the first magnet and the second magnet are configured to remain unchanged when the first and second magnet are rotated.
5. An electronic device or electronic device assembly as defined in claim 1, wherein each of the first portion and second portion has at least two opposite main faces and a first end, and the first and second magnets are disposed near to the first ends of the first and second portion, respectively, so that the first and second magnet are configured to rotate so that they magnetically engage each other to be magnetically locked with the first ends facing each other.
    5. An electronic device or electronic device assembly as defined in claim 1, wherein each of the first portion and second portion has at least two opposite main faces and a first end, and the first and second magnets are disposed near to the first ends of the first and second portion, respectively, so that the first and second magnet are configured to rotate so that they magnetically engage each other when the distance between the first and second magnet is equal to or smaller than a first distance, the first and second portion thereby being 

a first portion and a second portion pivotably connected to each other; 
a first magnetic release element disposed inside the first portion; 
a second magnetic release element disposed inside the second portion; 
a first magnet having a magnetic field, the first magnet being disposed inside the first portion and rotatable about a first pivot axis between a release position and a locking position, the first pivot axis being parallel to a first magnetic axis of the first magnet, the first magnet having a first end and a second end opposite the first end, the second end being coupled to the first magnet release element when the first magnet is in the release position; 
the fourth end being coupled to the second magnet release element when the second magnet is in the release position; and 
wherein the first magnet and second magnet are configured to rotate to the locking position when a distance between the first end of the first magnet and the fourth end of the second magnet is equal to or smaller than a threshold distance, and to the release position when the 

a first portion and a second portion pivotably connected to each other; 




a first magnet having a magnetic field, the first magnet being disposed inside the first portion and rotatable about a first pivot axis between a release position and a locking position, the first pivot axis being parallel to a first magnetic axis of the first magnet, the first magnet having a first end and a second end opposite the first end, the second end being coupled to a first shield that restricts a magnetic field of the first magnet; 






wherein the first magnet and second magnet are configured to rotate to the locking position when a distance between the first end of the first magnet and the fourth end of the second magnet is equal to or smaller than a first distance, and to the release position when the distance 
wherein in the release position, the magnetic fields of the first and second magnet are restricted by the first shield and the second shield, respectively, and in the locking position, the first and second magnet magnetically engage each other.

7. An electronic device or electronic device assembly as defined in claim 6, wherein the electronic device or electronic device assembly comprises a sensor configured to detect at least one of the magnetic field of the first magnet and the magnetic field of the second magnet and thereby determine an angle between the first and second portion.
8. An electronic device or electronic device assembly as defined in claim 6, wherein a strength of the magnetic field outside of the first and second portion is 


9. An electronic device or electronic device assembly as defined in claim 6, wherein each of the first portion and second portion has at least two opposite main faces, and the first and second magnet are symmetrically rotatable towards both of the at least two opposite main faces.
10. An electronic device or electronic device assembly as defined in claim 6, wherein the first and second magnet are rotatable between at least +80.degree. and -80.degree. or between at least +90.degree. and -90.degree.
10. An electronic device or electronic device assembly as defined in claim 6, wherein the first and second magnet are rotatable between at least +80.degree. and -80.degree. or between at least +90.degree. and -90.degree.
11. An electronic device or electronic device assembly as defined in claim 6, wherein the polarities of the first magnet and the second magnet are configured to remain unchanged when the first and second magnet are rotated.
11. An electronic device or electronic device assembly as defined in claim 6, wherein the polarities of the first magnet and the second magnet are configured to remain unchanged when the first and second magnet are rotated.

    12. An electronic device or electronic device assembly as defined in claim 6, wherein the electronic device or electronic device assembly is pivotable between a closed position and an open position, wherein in the closed position, the first and second magnet are in the locking position, thereby locking the electronic device or electronic device assembly in the closed position, and in the open position, the first and second magnet are in the release position.
13. An electronic device or electronic device assembly as defined in claim 6, wherein the electronic device or electronic device assembly is pivotable to a flat position, wherein in the flat position, the first and second magnet are in the locking position.
  13. An electronic device or electronic device assembly as defined in claim 6, wherein the electronic device or electronic device assembly is pivotable to a flat position, wherein in the flat position, the first and second magnet are in the locking position.
14. An electronic device or electronic device assembly as defined in claim 6, 

the first magnetic release element is configured to return the first magnet to the release position and the second release element is configured to return the second magnet to the release position when the distance between the first and second magnet is greater than the first distance.

a first returning element configured to return the first magnet to the release position and a second returning element configured to return the second magnet to the release position when the distance between the first and second magnet is greater than the first distance.

15. An electronic device or electronic device assembly as defined in claim 14, wherein at least one of the first and second returning elements is an elastic element or a magnetically attractable element.
16. An electronic device or electronic device assembly, comprising 
a first portion and a second portion pivotably connected to each other; 
a first magnet disposed inside the first portion and rotatable about a first pivot axis that is parallel to a first magnetic axis of the first magnet, the first magnet having a first end and a second end the first magnet release element when the first magnet is in the release position; 
a second magnet disposed inside the second portion and rotatable about a second pivot axis that is parallel to a second magnetic axis of the second magnet, the second magnet having a third end and a fourth end opposite the third end, the fourth end being coupled to the second magnet release element when the second magnet is in the release position; wherein 
the first portion is pivotable with respect to the second portion between an open position and a closed position with the first end of the first magnet and the fourth end of the second magnet being magnetically engaged to each other in the closed position

a first portion and a second portion pivotably connected to each other; 
a first magnet disposed inside the first portion and rotatable about a first pivot axis that is parallel to a first magnetic axis of the first magnet, the first magnet having a first end and a second end a first shield that restricts a magnetic field of the first magnet; 
a second magnet disposed inside the second portion and rotatable about a second pivot axis that is parallel to a second magnetic axis of the second magnet, the second magnet having a third end and a fourth end opposite the third end, the fourth end coupled to a second shield that restricts a magnetic field of the second magnet; wherein 
the first portion is pivotable with respect to the second portion between an open position and a closed position with the first end of the first magnet and the fourth end of the second magnet being magnetically engaged to each other between the open position and the closed position.



18. An electronic device or electronic device assembly as defined in claim 16, wherein the first portion and the second portion are pivotally connected via a pivot or hinge region, and the first and second magnet are disposed near to the pivot or hinge region.
19. An electronic device or electronic device assembly as defined in claim 16, wherein each of the first portion and second portion has two opposite main faces, and the first and second magnet are symmetrically rotatable towards both of the two opposite main faces.
19. An electronic device or electronic device assembly as defined in claim 16, wherein each of the first portion and second portion has two opposite main faces, and the first and second magnet are symmetrically rotatable towards both of the two opposite main faces.
20. An electronic device or electronic device assembly as defined in claim 16, 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5, 6, 8-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho [US 2014/0306463] in view of Trinh [US 2014/0047677] and further in view of Ligtenberg et al. [US 2008/0186683].
	Claim 1, as best understood, Ho teaches an electronic device or electronic device assembly [10], comprising: two configurations, one where a first portion [110] and a second portion [120]; a first magnet [130] disposed inside the first portion [110]; a second magnet [140] disposed inside the second portion [120] and rotatable about a second pivot axis [160] that is parallel to a second magnetic axis [defined by 141 and 142; figure 2A] of the second magnet, wherein the first and second magnet is configured to rotate so that the first and second magnet magnetically engage each other [figure 2A] when the distance between the first and second magnet is equal to or smaller than a first distance and another configuration wherein a second magnet [330] disposed inside the first portion [310]; a first magnet [340] disposed inside the second portion [320] and rotatable about a first pivot axis [360] that is parallel to a first magnetic axis [defined by 341 and 342; figure 3A] of the first magnet, wherein the first or second magnet is configured to rotate so that the first and second magnet magnetically engage each other [figures 2A-3B] when the distance between the first and second magnet is equal to or smaller than a first distance.

Trinh teaches an electronic device [100] with a magnetic latch device [503] comprises a magnet [224] that is rotatable about a pivot axis [defined by hinge 226] when a second magnet [552] rotatable about a second axis [paragraph 0045, 552 is the same as 224]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teaching of Trinh to the device of Ho to construct a magnetic latch wherein both the first and second magnets are rotatable about separate axes by replacing magnet assembly 130 with 340 [Ho figures 2A and 2B] or replacing magnet assembly 330 with 140 [Ho figures 3A and 3B] since simple substitution of one known element for another [Trinh shows the equivalence in magnetic latching of two rotating magnet figure 13 in place of a single rotating magnet and a fixed magnet, figures 2-7], producing a predictable result, renders the claim obvious as taught by Trinh.
Ho in view of Trinh do not teach providing a magnetic release element (a magnetic shield) for the first and second magnets.
Ligtenberg et al. teaches an electronic device or electronic device assembly [1000] comprising a first portion [200] and a second portion [100]; a first magnet [610] disposed inside the first portion [200]; with a first magnetic release element [800] and a second magnetic element [210] disposed inside the first portion [100]; with a second magnetic release element [paragraph 0039] to further protect components that may be sensitive to electromagnetic field radiation [paragraph 0039].

Claim 2, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 1, wherein Ligtenberg et al. teaches that the first release element [with a first magnetic shield 800] restricts a magnetic field of the first magnet and the second release element restricts a magnet field of the second magnet [paragraph 0039].
Claim 3, as best understood, Ho as modified discloses the electronic device or electronic device assembly as defined in claim 1, wherein Ho discloses that the polarities of the first magnet and the second magnet are configured to remain unchanged when the first and second magnet are rotated [figures 1-3].
Claim 5, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 1, wherein Ho further teaches that each of the first portion [120] and second portion [110] has at least two opposite main faces and a first end [112/122; figures 1A and 1B], and the first and second magnets [130/140] are disposed near to the first ends of the first and second portion [figures 1A and 1B], respectively, so that the first and second magnet are configured to rotate so that they magnetically engage each other thereby being configured to be magnetically locked with the first ends facing each other [abstract; figures 1A and 1B].

	Ho fails to teach that both the first magnet is rotatable about a first pivot axis with respect to the first magnetic axis and the second magnet is rotatable about a second pivot axis with respect to the second magnetic axis.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teaching of Trinh to the device of Ho to construct a magnetic latch wherein both the first and second magnets are rotatable about separate axes by replacing magnet assembly 130 with 340 [Ho figures 2A and 2B] or replacing magnet assembly 330 with 140 [Ho figures 3A and 3B] since simple substitution of one known element for another [Trinh shows the equivalence in magnetic latching of two rotating magnet figure 13 in place of a single rotating magnet and a fixed magnet, figures 2-7], producing a predictable result, renders the claim obvious as taught by Trinh.
Ho in view of Trinh do not teach providing a magnetic shield for the first and second magnets.
Ligtenberg et al. teaches an electronic device or electronic device assembly [1000] comprising a first portion [200] and a second portion [100]; a first magnet [610] disposed inside the first portion [200]; with a first magnetic release element [800] and a second magnetic element [210] disposed inside the first portion [100]; with a second magnetic release element [paragraph 0039] to further protect components that may be sensitive to electromagnetic field radiation [paragraph 0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the release element of Ligtenberg et al. for both the first 
Claim 8, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 6 with the exception of the strength of the magnetic field outside of the first and second portion is configured to be at most 100 mT with the first and second magnet being in the release position.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the size and strengths of the first and second magnets so as to achieve a desired  magnetic field strength outside of the first and second portions so as not to cause magnetic interference with other components of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 9, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 6 wherein Ho discloses that each of the first portion [110] and second portion [120] has two opposite main faces [figure 1], and the first and second magnet are symmetrically rotatable towards both of the two opposite main faces [figure 2a-3b].
Claim 10, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 6, wherein Ho further teaches that the first and second magnet are rotatable between at least +80° and -80° [160° range] or between at least +90° and -90° [108° range; figures 4 and 5 show the magnets can rotate 180°].
Claim 11, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 6, wherein the first magnet [140] is 
Claim 12, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 6, wherein Ho further teaches the electronic device or electronic device assembly is pivotable between a closed position [figure 2A] and an open position [figure 2B], wherein in the closed position [figure 2A], the first and second magnet are in the locking position [figure 2A], thereby locking the electronic device or electronic device assembly in the closed position, and in the open position [figure 2B, the first and second magnet are in the release position [Figure 2B].
Claim 14, as best understood, Ho as modified discloses the electronic device or electronic device assembly as defined in claim 6, with the exception of the first magnetic release element configured to return the first magnet to a first release position and a second magnetic release element configured to return the second magnet to a second release position when the distance between the first and second magnet is greater than the first distance.
Trinh further teaches an electronic device or electronic device assembly with a magnetic latch comprising a rotating magnet [224] and a returning element [212] configured to return the first magnet [224] to the release position [paragraph 0034].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the return element as further taught by Trihn to the device of Ho as modified in order bias both the first and second magnets to an initial position so that the user only does not have to reset the magnets after actuation thereby simplifying operation of the magnetic latch. 

Claim 16, as best understood, Ho teaches an electronic device or electronic device assembly [10], comprising two configurations, one where a first portion [110] and a second portion [120] pivotably connected to each other; a first magnet [130] disposed inside the first portion [110]; a second magnet [140] disposed inside the second portion [120] and rotatable about a pivot axis [160] with respect to the second portion [120]; wherein the first portion [110] is pivotable with respect to the second portion [120] between an open position [figure 2B] and a closed position [figure 2A] with the first [130] and second magnet [140] being magnetically engaged to each other between the open position and the closed position [figures 2A and 2B] and another configuration wherein one where a first portion [110] and a second portion [120] pivotably connected to each other, a second magnet [330] disposed inside the first portion [310]; a first magnet [340] disposed inside the first portion [320] and rotatable about a first pivot axis [360] that is parallel to a first magnetic axis [defined by 341 and 342; figure 3A] of the first magnet, wherein the first or second magnet is configured to rotate so that the first and second magnet magnetically engage each other [figure 23] when the distance between the first and second magnet is equal to or smaller than a first distance.
Ho fails to teach that both the first magnet is rotatable about a first pivot axis with respect to the first magnetic axis and the second magnet is rotatable about a second pivot axis with respect to the second magnetic axis.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teaching of Trinh to the device of Ho to construct a magnetic latch wherein both the first and second magnets are rotatable about separate axes by replacing magnet assembly 130 with 340 [Ho figures 2A and 2B] or replacing magnet assembly 330 with 140 [Ho figures 3A and 3B] since simple substitution of one known element for another [Trinh shows the equivalence in magnetic latching of two rotating magnet figure 13 in place of a single rotating magnet and a fixed magnet, figures 2-7], producing a predictable result, renders the claim obvious as taught by Trinh.
Ho in view of Trinh do not teach providing a magnetic shield for the first and second magnets.
Ligtenberg et al. teaches an electronic device or electronic device assembly [1000] comprising a first portion [200] and a second portion [100]; a first magnet [610] disposed inside the first portion [200]; with a first magnetic release element [800] and a second magnetic element [210] disposed inside the first portion [100]; with a second magnetic release element [paragraph 0039] to further protect components that may be sensitive to electromagnetic field radiation [paragraph 0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the magnetic release element of Ligtenberg et al. for both the first and second magnet of Ho in view of Trinh in order to further protect 
Claim 19, as best understood, Ho as modified discloses an electronic device or electronic device assembly as defined in claim 16 wherein Ho discloses that each of the first portion [110] and second portion [120] has two opposite main faces [figure 1], and the first and second magnet are symmetrically rotatable towards both of the two opposite main faces [figure 2a-3b].

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho [US 2014/0306463] in view of Trinh [US 2014/0047677] and Ligtenberg et al. [US 2008/0186683], as applied to claims 6 and 16 above, and further in view of Cretella [US 8,289,115].
Claim 7, Ho in view of Trinh and Ligtenberg et al. disclose an electronic device or electronic device assembly as defined in claim 6, with the exception of a sensor configured to detect at least one of the magnetic fields of the first and second magnet and thereby determine an angle between the first and second portion.
Cretella teaches an electronic device or electronic device assembly [figure 2A] with a first portion [100] and a second portion [200] which include a sensor [120] configured to detect the magnetic field of a magnet and thereby determine an angle between the first and second portion [claim 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the sensor as taught by Cretella into the device of Ho 
Claim 20, Ho in view of Trinh and Ligtenberg et al. disclose an electronic device or electronic device assembly as defined in claim 16, with the exception of a sensor configured to detect at least one of the magnetic fields of the first and second magnet and thereby determine an angle between the first and second portion.
Cretella teaches an electronic device or electronic device assembly [figure 2A] with a first portion [100] and a second portion [200] which include a sensor [120] configured to detect the magnetic field of a magnet and thereby determine an angle between the first and second portion [claim 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the sensor as taught by Cretella into the device of Ho in view of Trinh as a means to accurately determine the relative relation between two portions of a device [Cretella; abs].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837